DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-11 and 16-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 2-4, 16 and 20, prior arts do not teach or suggest the electronic device according to claim 2, in particular, wherein the curved display panel includes a curved front surface overlapping with the first electronic circuit board and the second electronic circuit board, and a curved side surface facing a side surface of the second electronic circuit board through the base, wherein the base includes, on a side of the curved display panel, a region curved along the curved display panel, and wherein the first 

Re claims 5, 6, 17 and 21, prior arts do not teach or suggest the combination of the electronic device according to claim 5, in particular, wherein the curved display panel includes a curved front surface overlapping with the first electronic circuit board and the second electronic circuit board, and a curved side surface facing a side surface of the second electronic circuit board through the base, wherein the base includes a curved region on a side of the second housing, and wherein the first electronic circuit board and the second electronic circuit board are provided in different planes on a side of the first housing of the base.

Re claims 7-9, 18, 22 and 24, prior arts do not teach or suggest the combination of the electronic device according to claim 7, in particular, wherein the curved display panel includes a curved front surface overlapping with the electronic circuit board and the secondary battery, and a curved side surface facing a side surface of the electronic circuit board through the base, wherein the base includes, on a side of the curved display panel, a region curved along the curved display panel, and wherein the electronic circuit board and the secondary battery are provided in different planes on a side of the housing of the base.

Re claims 10, 11, 19, 23 and 25, prior arts do not teach or suggest the combination of the electronic device according to claim 10, in particular, wherein the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES WU/Primary Examiner, Art Unit 2841